DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The filing of a valid terminal disclaimer has overcome the double patenting rejection of the claims. Furthermore, the amendments to the claims have overcome the 112(b) rejection.
Furthermore, as was discussed previously in the parent application (U.S. Patent # 8,753,712), Connell (U.S. Patent Publication No. 2001/0008169) taught a process wherein a polymeric material was deposited onto a major surface of a substrate which when cured/solidified formed an adhesive/cleaning layer encapsulating particles disposed on the surface of the substrate which were removed from the substrate when the adhesive/cleaning layer was removed. However, Connell does not fairly teach or suggest that the polymer material was applied on both major surfaces of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 through 24 and 26 through 34 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712